OPINION — AG — THE LISTED STATE AGENCIES MAY BE PLACED WITHIN THE MERIT SYSTEM BY EXECUTIVE ORDER: (1) OKLAHOMA TURNPIKE AUTHORITY (2) GRAND RIVER DAM AUTHORITY (3) OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION (4) OKLAHOMA STATE BOARD OF PHARMACY (5) OKLAHOMA REAL ESTATE COMMISSION (6) OKLAHOMA MOTOR VEHICLE COMMISSION. MEMBERS OF SAID AUTHORITIES, BOARDS, COMMISSIONS MAY NOT BE PLACED WITHIN THE MERIT SYSTEM.  THE EMPLOYEES (WITH THE EXCEPTION OF THE FIRE MARSHALL AND THE ASSISTANT FIRE MARSHALL) OF THE MENTIONED ENTITIES MAY BE PLACED WITHIN THE MERIT SYSTEM BY EXECUTIVE ORDER. MEMBERS OF SAID BOARDS, AND COMMISSIONS MAY NOT BE PLACED WITHIN THE MERIT SYSTEM. CITE: 74 O.S. 1965 Supp., 324.5 [74-324.5], 74 O.S. 1961 801-839 [74-801] — [74-839], 74 O.S. 1961 803 [74-803] (BURCK BAILEY)